DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/7/2022, 1/7/2022, 9/27/2021, 8/25/2021, 6/28/2021, 5/10/2021, 2/5/2021 and 9/25/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

    	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
Claims 1-3 and 7-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 6-8 US patent application US # 16497149 (application publication US 20200379153). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US # 16497149 and are therefore anticipated by said claims. This is a provisional, obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Claims 1 and 6 of US # 16497149 teaches independent claims 1;  Claims 3, 2 and 6-8 of US # 16497149 teach dependent claims 2-3 and 7-9 of instant application. It would have been obvious to one of ordinary skill in the art before the time of filing to provide the structure and numerical conditions of claims 1-3 and 6-8 of US # 16497149, since they include the structure and numerical conditions of claims 1-3 and 7-9 of instant application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Van Nutt et al (US 20140101919).

Regarding Claim 1, Van Nutt teaches a heat-ray-reflective, light-transmissive base material (abstract; figs. 1-4; ¶[0034], line 1-25, the composite films of the present disclosure also reflect light ( e.g., from the sun) and the heat associated therewith; the composite films can be used to reflect light (and associated heat) away from a building and thus keep the building interior cooler), comprising: 

a light-transmissive base material (fig. 1, 11); 

a hard-coat layer disposed over one surface of the light-transmissive base material (fig. 1, 12; ¶[0058], line 1-13, The underlayer (12) can be comprised of any hard-coat,….); and 

a transparent conductive oxide layer containing a transparent conductive oxide, disposed over the hard-coat layer (fig. 1, 20; ¶[0069], line 1-24, the IR reflective layer (20) in FIG. 1, may be comprised of either a single layer of metal or conductive metal oxide or a multilayer stack of metal, metal oxide, and/or other optical layers; transparent conductive layer; indium zinc oxide (IZO), indium tin oxide (ITO), antimony tin oxide (ATO), indium oxide, zinc oxide, tin oxide, and other metal oxides, or mixtures thereof).

Regarding Claim 2, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, wherein the transparent conductive oxide layer contains, as the transparent conductive oxide, one or more species selected from among 
an indium oxide doped with one or more species selected from among tin, titanium, tungsten, molybdenum, zinc, and hydrogen; 
a tin oxide doped with one or more species selected from among antimony, indium, tantalum, chlorine, and fluorine; and 
a zinc oxide doped with one or more species selected from among indium, aluminum, tin, gallium, fluorine, and boron.
(fig. 1, 20; ¶[0069], line 1-24, the IR reflective layer (20) in FIG. 1, may be comprised of either a single layer of metal or conductive metal oxide or a multilayer stack of metal, metal oxide, and/or other optical layers; transparent conductive layer; indium zinc oxide (IZO), indium tin oxide (ITO), antimony tin oxide (ATO), indium oxide, zinc oxide, tin oxide, and other metal oxides, or mixtures thereof).

Regarding Claim 3, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, wherein a thickness of the transparent conductive oxide layer is greater than or equal to 30 nm and less than or equal to 500 nm (¶[0090], Table 1, 118, ITO layer, 55 nm of thickness).

Regarding Claim 4, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, wherein a thickness of the hard-coat layer is greater than or equal to 0.5 µm and less than or equal to 10 µm (¶[0090], Table 1, layer 12, 2.5 µm of thickness).

Regarding Claim 5, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, further comprising: a surface protection layer over the transparent conductive oxide layer (fig. 1, 13).

Regarding Claim 6, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 5, wherein a thickness of the surface protection layer is greater than or equal to 5 nm and less than or equal to 1                 
                    µ
                
            m (¶[0090], Table 1, layer 13, 0.05 µm of thickness).

Regarding Claim 7, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, further comprising: an adhesive layer on a surface of the light-transmissive base material opposite to the one surface (fig. 1, 14).

Regarding Claim 8, Van Nutt teaches the heat-ray-reflective, light-transmissive base material as claimed in claim 1, wherein an emissivity measured from a side of the transparent conductive oxide layer is less than or equal to 0.60 (¶[0017], line 1-9, the composite film having an emissivity of less than about 0.30).

Regarding Claim 9, Van Nutt teaches a heat-ray-reflective window comprising: 
a light-transmissive base material for a window; and 
the heat-ray-reflective, light-transmissive base material as claimed in claim 1, disposed over one surface of the light-transmissive base material for the window (¶[0034], line 1-3, The composite films are typically applied to the interior or exterior surface of a window or other structure).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872